IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-50,417-03


EX PARTE CURTIS LEE THOMPSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 781408-C IN THE 179TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to life imprisonment.  The Eighth Court of Appeals affirmed his conviction.  
Thompson v. State, No. 08-99-00144-CR (Tex. App. -  El Paso, October 5, 2000, no pet.)
	In the instant application, Applicant raises several grounds for relief which are based on post-conviction testing of DNA under Chapter 64.  Applicant also alleges that the State improperly used
evidence of a prior conviction at Applicant's trial.
	This Court has reviewed Applicant's claims pertaining to the post-conviction DNA
proceedings, and has determined that they are either without merit, or that the writ of habeas corpus
is not available for his claims of error in those proceedings.  See Ex parte Baker, 185 S.W.3d 894 
(Tex. Crim. App. 2006); Ex parte Suhre, 185 S.W.3d 898 (Tex. Crim. App. 2006).  Therefore, those
claims are denied.  Applicant's remaining claim is barred from review, and is dismissed.  Tex. Code
Crim. Proc. art. 11.07 § 4. 

 
Filed: February 11, 2009
Do not publish